DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made of applicant’s claim for priority based on provisional Application No. 63/081,503, 63/082,624, and 63/082,631 filed on 9/22/2020, 9/24/2020, and 9/24/2020, respectively.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The independent claims’ limitation “wherein the set of keys are unique identifiers that ensure strong consistency within the distributed data storage system” (emphasis added), is an intended use (underlined portion) and has been given patentable weight (i.e., found limiting).
This is because the term “strong consistency” has limiting elements. See, e.g.,
McDowell et al. (“McDowell”) (US 10,691,666 B1): discloses a system for providing strong consistency for an object, which in this disclosure, it means that after the object has been re-written, the object as most recently re-written will be available for retrieval by any client immediately after the object has been re-written (as opposed to a previous version of the object that was saved before the most recent re-write) (McDowell, [3:34-56]). See McDowell, [8:17-30], where one or more applications may require write operations that have strong consistency for both read-after-create and read-after-overwrite operations, where an application may request to access (e.g., create, read, or overwrite) the data (or object) using only its unique identifier (or object name) via storage gateway 132, similar to the present invention in which the key is a unique identifier that ensures strong consistency.
Lafont et al. (“Lafont”) (US 2013/0036092 A1): disclosed a solution for responding to a query for information in near real-time while ensuring strong consistency over a possibly high number of nodes having the piece of information required for responding to the query, thereby enabling the maintaining of strong consistency, availability with a very short latency and enhanced scalability (Lafont, [0048]). Strong consistency, in the context of Lafont’s disclosure, is achieved if, from the moment a replicated file of a given version, say version N, is read on a given slave node, any subsequent read on any other slave node 210’, 210’’ indeed returns the same replicated file version N (Lafont, [0109]). Consistency is achieved by providing to all slave nodes a central access point that keeps track of the active eversions of all replicated files (Lafont, [0110]). As seen, Lafont ensures strong consistency but using a different method than that in the present invention (i.e., the present invention utilizing a set of keys representing unique identifiers).
Therefore, because there may be multiple ways in which strong consistency is ensured in a system, therefore, the use of keys representing unique identifiers for ensuring strong consistency has been considered a limiting element.

In addition to above, the following relevant prior art were identified:
Karumbanathan et al. (“Karumbanathan”) (US 10,917,471 B1): disclosed a system in which “authorities” are implemented on storage nodes (Karumbanathan, [15:21-24]), the “authorities” essentially owning the data (Karumbanathan, [15:42-45], where every piece of data and metadata has an owner, which may be referred to as an authority). Each authority covers a range of data segment numbers or other identifiers of the data, where the authorities for all of such ranges are distributed over the storages 152 of a storage cluster (Karumbanathan, [15:42-56]). This is similar to the manner in which the claimed invention has metadata nodes “owning” various ranges of keys and metadata. However, Karumbanathan does not appear to teach, suggest, or otherwise render obvious the migration process, i.e., moving/distributing the keys to other storage nodes, much less the series of claimed steps involving decommissioning. 
Subramaniam et al. (“Subramaniam”) (US 10,592,153 B1): disclosed distributing partitions across various partitions with respective key values for the items, where a redistribution event occurs to the data set (Subramaniam, [Claim 1]). The system migrates one or more items of the data set from one or more source partitions to partitions identified according to the respective key values for the selected items to one or more target partitions (Subramaniam, [Claim 2]). However, Subramaniam has a different application; the redistribution event occurs due to various event criteria, including one or more threshold values for performance metrics, request rates, or distribution profiles or partition assignment thresholds for items, e.g., overburdened partitions may trigger a redistribution event based on performance, threshold requests, etc. (Subramaniam, [10:4-17]). However, because the present invention involves decommissioning the node itself, this differs substantially from the application mentioned in Subramaniam (in which the original partition continues to service requests, but has offloaded some of its work to elsewhere in order to reduce load/burden). 
NetApp (“NetApp”) (StorageGRID 11.3 documentation, “Recovery and Maintenance Guide”, published Jan 2020): discloses decommissioning storage nodes (p. 103-122), where “When you remove a Storage Node, data on the node is migrated to other grid nodes…” (p. 106). At a high level, this is similar to how the present invention migrates the data from the node to be decommissioned to other nodes in the network. However, NetApp does not appear to teach, suggest, or otherwise render obvious the rest of the claimed limitations.

As seen, none of the prior art appeared to teach, suggest, or otherwise render obvious the combination of the independent claims’ limitations. The dependent claims are allowable for at least by virtue of their dependency on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
9 September 2022